Title: To Thomas Jefferson from James Monroe, 15 July 1785
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
New York July 15. 1785.

By Mr. and Mrs. Macauly Graham I have the pleasure to transmit this. They intend immediately for the south of France and as from yours in March I had reason to suspect you intended thither I have suggested to them the probability of their meeting you in that quarter. This lady is the author of the history under her name. She hath been on a visit to Mount Vernon, hath been well receiv’d by Genl. Washington and returns to Europe under the most favorable impressions of him. If you should not be in the south of France as Mr. Graham intends visiting Paris I have thought proper to inclose you by him the journals publish’d since the departure of Mr. Mazzai. The report respecting the treaty with the western indians hath been adopted, except in the change of the place at which it will be held, being the mouth of the Big Miami or the falls of the Ohio, instead of Post Vincent, and the article respecting the people of the Kaskaskias and neighboring villages, which altho’ first adopted was afterwards repeald, from an apprehension it would create too great an expence. The report proposing a change in the first paragraph of the 9th. of the articles of confederation hath been before Congress in a committee of the whole for two days past. The house are to take it up again on Monday in the same manner. It hath been fully discuss’d and in my opinion the reasons in favor of it are conclusive. The opposition however is respectable in point of numbers as well as talents, in one or two instances. From our State you will readily conjecture the sentiments of one, Hardy is for it, Grayson doubtful but I think rather in favor of it. Some gentlemen have inveterate prejudices against all attempts to increase the powers of Congress, others see the necessity but fear the consequences. It is propos’d by the latter and former classes that Congress form and recommend a navigation act to the states, to continue in form for a limited time. What will or will not be done ultimately in this business is incertain. The report upon the instructions hath been before Congress, and is referr’d to the consideration of some day next week. It will most probably be adopted. I have it in contemplation after a few weeks to sit out for the Ohio to attend the treaty above mention’d. This will complete my tour thro’ the western country. I hope you have recoverd your health. Short also is I hope in good health and Miss Patsy. I am sorry to request you to inform Mr. Mazzai  that I have heard nothing from those he left in pursuit of the money he lost. I fear it hath not been found. I am with great respect and esteem yr. friend & servant,

Jas. Monroe

P.S. Don diego de Gardoqui hath been presented to Congress. He produc’d a letter from the King with full powers to treat upon the subjects arising between us, yet his stile is Encargado de negotios. We have had some difficulty in regulating the etiquette respecting him, whether to consider him as a minister or Encargado de Negotios, or chargé des affaires, and to avoid giving offence we have us’d the terms us’d by his master. We hope it will have the desir’d effect. A letter from the King with full powers I should suppose constituted the minister be the term or stile what it may.

